DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the amended claim set received 4/29/2022 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.

Information Disclosure Statement
The incredible number of NPL references supplied on 4/29/2022 has been considered as much as is possible under the time restraints of examination.  Most of the references appear to have no relevance to the prosecution of the instant application and no guidance was provided as to the importance of any one of the documents in relation to the instant application.  An example of non-relevance being excerpts from a website having PE exam prep products.  While the references have been reviewed, only a cursory review was possible given the thousands of pages supplied.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sanjiva Reddy on 5/19/2022.
The application has been amended as follows: 
Claim Amendment
Claim 1.  A system mounted on a skid for use in fracturing operations, the system comprising: 
a line heater on the skid for heating fuel to be used with a turbine generator, the line heater 
one or more pressure regulators coupled to the line heater and on the skid, the one or more pressure regulators to receive second diameter piping adapted to the fit on the skid and to support to enable adjustment of adjusting a pressure associated with the fuel,
wherein the first diameter is different than the second diameter.

Claim 11.  A method for supporting fracturing operations, the method comprising: 
positioning a line heater and one or more pressure regulators on a skid to enable for heating fuel to be used with a turbine generator, the line heater diameter piping adapted to fit on the skid based at least in part on a predetermined size of the skid; 
coupling the one or more pressure regulators to the line heater, the one or more pressure regulators to receive second diameter piping adapted to the fit on the skid, wherein the first diameter is different than the second diameter; and 
enabling the one or more pressure regulators to adjust a pressure associated with the fuel.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 11, Morris (US 2019/0353303) is considered the closest prior art of record.  Morris discloses in Fig. 4, a system mounted on a skid 124 for use in fracturing operations (read, e.g., paras. 0001-0002), the system comprising: a line heater 404 on the skid for heating fuel to be used with a turbine generator, the line heater 404 with piping (the lines conveying the gas through the line heater) adapted to fit on the skid 124 based at least in part on a predetermined size of the skid (all fluid lines contained within the skid 124); and one or more pressure regulators 406 coupled to the line heater (via fluid lines as shown in the figure) and on the skid 124, the one or more pressure regulators 406 to receive piping (receiving piping/fluid line between the line heater 404 and the pressure regulator 406) adapted to the fit on the skid 124 (see figure) and to support adjusting a pressure associated with the fuel (the function of a pressure regulator, read para. 0043).
Morris does not disclose piping diameter within the line heater or piping diameter that the pressure regulator receives and no prior art is found teaching relative diameters of the claimed piping between coupled line heaters and pressure regulators of the same system.
Claims 2-10 and 12-20 are allowable at least by basis on the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	Examiner, Art Unit 3741                                                                                                                                                                                                        

 
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741